  Case 18-29247         Doc 31     Filed 02/20/19 Entered 02/20/19 13:33:17           Desc Main
                                     Document     Page 1 of 3




Darwin H. Bingham, #7810
SCALLEY READING BATES
HANSEN & RASMUSSEN, P.C.
Attorneys for America First Federal Credit Union
15 West South Temple, Suite 600
Salt Lake City, Utah 84101
Telephone: (801) 531-7870
Facsimile: (801) 326-4669
E-mail: dbingham@scalleyreading.net


                        IN THE UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF UTAH


 In re:                                              CHAPTER 13
                                                     Bankruptcy Case No. 18-29247
 NEWLEY BOWDEN WELCH,
                                                     Judge Joel T. Marker
           Debtor.

                       AMERICA FIRST FEDERAL CREDIT UNION’S
               OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN


          America First Federal Credit Union (“America First”), a secured creditor of the above-named

Debtor, by and through its undersigned counsel, hereby objects to the confirmation of Debtor’s

Chapter 13 Plan dated January 28, 2019 (the “Plan”) based on the following:

          1.     The Debtor was granted relief pursuant to a Petition filed under Chapter 13 of the

Bankruptcy Code on December 12, 2018.

          2.     The Debtor is in possession of a 2007 Keystone Springdale Travel Trailer (the

“Travel Trailer”), and a 2016 Kawasaki KRT800 HGF ATV (the “Kawasaki”) which act as security

for two loans the Debtor has with America First.
  Case 18-29247        Doc 31     Filed 02/20/19 Entered 02/20/19 13:33:17              Desc Main
                                    Document     Page 2 of 3




       3.      As of the Petition Date, the Debtor owed America First a total of $9,689.69 on the

loan secured by the Travel Trailer, and $16,294.10 on the loan secured by the Kawasaki. America

First has filed proofs of claim for these amounts.

       4.      The Debtor’s Plan proposes to pay 0.0% interest on America First’s secured claims.

Pursuant to In re Till, 541 U.S. 465 (2004), America First is entitled to receive an interest rate

equivalent to at least 1-2% over the federal prime interest rate. Since the federal prime interest rate

is currently 5.5%, America First is entitled to an interest rate of 7.5% on the loans secured by the

Travel Trailer and the Kawasaki.

       5.      11 U.S.C. § 1325(a) states that “the court shall confirm a plan if...(3) the plan has

been proposed in good faith and not by any means forbidden by law.”

       6.      Based on the above, the Plan has not been proposed in good faith, and the Court

should deny confirmation of the Plan.

       WHEREFORE, America First prays for an order denying confirmation of the Plan, and any

other relief the Court deems just and proper.

       DATED this 20th day of February, 2019.

                                                SCALLEY READING BATES
                                                HANSEN & RASMUSSEN, P.C.


                                                /s/ Darwin H. Bingham
                                                Darwin H. Bingham
                                                Attorneys for America First Federal Credit Union




                                                   2
    Case 18-29247     Doc 31     Filed 02/20/19 Entered 02/20/19 13:33:17             Desc Main
                                   Document     Page 3 of 3




                            CERTIFICATE OF SERVICE -
                      BY NOTICE OF ELECTRIC FILING (CM/ECF)

        I hereby certify that on the 20th day of February, 2019, I electronically filed the foregoing
AMERICA FIRST FEDERAL CREDIT UNION’S OBJECTION TO CONFIRMATION OF DEBTOR’S
CHAPTER 13 PLAN with the United States Bankruptcy Court for the District of Utah by using the
CM/ECF system. I further certify that the parties of record in this case, as identified below, are
registered CM/ECF users and will be served through the CM/ECF system.

•       P. Matthew Cox – bankruptcy_pmc@scmlaw.com
•       Nathan R. Firouzi – nfirouzi@agutah.gov; txbankrupt@utah.gov;linallred@utah.gov
•       David L. Fisher – fisherlawllc@lawyer.com; fisherdr81428@notify.bestcase.com
•       Lon Jenkins – ecfmail@ch13ut.org; lneebling@ch13ut.org
•       Brian J. Porter – brian@hwmlawfirm.com
•       United States Trustee – USTPRegion19.SK.ECF@usdoj.gov

                                CERTIFICATE OF SERVICE -
                                    BY MAIL, OTHER

       I hereby certify that on the 20th day of February, 2019, I caused to be served a true and
correct copy of the foregoing AMERICA FIRST FEDERAL CREDIT UNION’S OBJECTION TO
CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN as follows:

Mail Service - by regular first class United States mail, postage fully pre-paid, addressed to:

Newley Bowden Welch
12556 South Brundisi Way
Herriman, UT 84096


                                               /s/ Catrina Nay




                                                 3
